 


109 HR 4283 IH: Review to Ensure High Quality Cost-Effective Training for Border Patrol Agents Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4283 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Rogers of Alabama (for himself, Mr. Meek of Florida, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To require the Comptroller General to conduct a review of the basic training provided by United States Customs and Border Protection to Border Patrol agents to ensure that this training is being conducted as efficiently and cost-effectively as possible. 
 
 
1.Short titleThis Act may be cited as the Review to Ensure High Quality Cost-Effective Training for Border Patrol Agents Act of 2005. 
2.Findings Congress finds the following: 
(1)United States Customs and Border Protection within the Department of Homeland Security is authorized to hire and train 2,000 new Border Patrol agents for each of the next five years in order to strengthen security along United States borders. 
(2)Congress has requested United States Customs and Border Protection to provide information regarding the funding and resource needs of the Department to meet this goal. To date, Congress has not received a satisfactory explanation of the costs to train new Border Patrol agents. 
(3)It is critical to United States security that the Border Patrol has a sufficient number of trained agents on active duty to secure United States borders. 
(4)It is also critical to the national economy that Border Patrol training and other Federal training programs be as cost-effective as possible. 
3.Government Accountability Office review 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the basic training provided by United States Customs and Border Protection to Border Patrol agents to ensure that this training is being conducted as efficiently and cost-effectively as possible. 
(b)Contents of reviewThe review shall include the following: 
(1)An evaluation of the appropriateness of the length and content of the basic training curriculum provided by the Federal Law Enforcement Training Center to new Border Patrol agents. 
(2)An evaluation of the appropriateness and a detailed breakdown of the costs incurred by United States Customs and Border Protection and the Federal Law Enforcement Training Center to train one new Border Patrol agent. 
(3)A cost and effectiveness of training comparison with other similar law enforcement training programs provided by State and local agencies, non-profit organizations, universities, and the private sector. 
(4)Recommendations to increase the number of Border Patrol agents trained per year, and to reduce the per-agent costs of basic training— 
(A)through utilization of comparable training programs sponsored by State and local agencies, non-profit organizations, universities, and the private sector; 
(B)by allowing Border Patrol agents to take proficiency tests, enroll in long distance learning programs, and waive such courses as Spanish language instruction or physical fitness; or 
(C)by any other means the Comptroller General considers appropriate. 
(c)ReportNot later than 90 days after the completion of the review required under subsection (a), the Comptroller General shall submit to Congress a report containing the findings and recommendations of the review. 
 
